         Case 3:18-cv-00165-SDD-RLB Document 9            10/03/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 18-cv-00165-SDD-RLB Sheets v. American Security Insurance Company
 18-cv-00170-JWD-RLB McLaughlin v. American Security Insurance Company
 18-cv-00793-JWD-EWD Atkinson v. American Security Insurance Company

                                       ORDER

       The Court having determined that the above-captioned cases present common

questions of law and fact;

       IT IS ORDERED THAT the above cases are hereby consolidated for discovery

purposes only with Civil Action No. 18-cv-00165-SDD-RLB and reassigned to Chief Judge

Shelly D. Dick and Magistrate Judge Richard L. Bourgeois, Jr. Counsel shall review Local

Rule 10(b) for procedure governing consolidated cases.

       In light of the consolidation order in these matters, attorneys are advised that,

unless otherwise ordered by the Court, any filing that pertains only to a single individual

member case should be filed directly in that member case. Should a filing pertain to or

seek relief in multiple member cases, that filing should be made in the lead case and

indicate the applicable member cases to which it applies as specified in Local Rule 10.

       Signed in Baton Rouge, Louisiana, this 3rd day of October, 2018.


   S
_______________________________
SHELLY D. DICK, CHIEF JUDGE
                                                _______________________________
                                                JUDGE BRIAN A. JACKSON
UNITED STATES DISTRICT COURT                    UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA                    MIDDLE DISTRICT OF LOUISIANA


          S
_______________________________
JUDGE JOHN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
